Citation Nr: 0014695	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-16 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy.

2. Entitlement to service connection for nicotine dependence 
disorder.  

3. Entitlement to service connection for a pulmonary 
disorder.

4. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from June 1964 to 
June 1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Huntington, West Virginia, Regional Office (RO).  

The appellant initially requested service connection for an 
acquired psychiatric disorder to include posttraumatic stress 
disorder, and for a skin disorder, a kidney disorder, a 
gallbladder disorder, and diabetes mellitus, as secondary to 
Agent Orange exposure.  However, review of the correspondence 
from the appellant after he received a statement of the case 
that included those issues in November 1997, does not show 
that he elected to appeal those issues to the Board.  His 
substantive appeal (VAF 9), received in October 1998, only 
referenced the peripheral neuropathy and nicotine issues.  A 
substantive appeal consists of a properly completed VA Form 
9, ``Appeal to Board of Veterans' Appeals,'' or 
correspondence containing the necessary information.  If the 
statement of the case and any prior supplemental statements 
of the case addressed several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The substantive appeal should set out specific  
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related  to specific 
items in the statement of the case and any prior supplemental 
statements of the case.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a statement of 
the case or a supplemental statement of the case which is not 
specifically contested.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 U.S.C.A. § 7105(d)(3-5); 
38 C.F.R. § 20.202.  

Because the evidence of record fails to demonstrate that the 
issues of entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress 
disorder, and for a skin disorder, a kidney disorder, a 
gallbladder disorder, and diabetes mellitus, as secondary to 
Agent Orange exposure, were perfected by the appellant, those 
issues are not for appellate consideration at this time.  

The issue of entitlement to service connection for peripheral 
neuropathy is the subject of a remand that follows the 
Board's decision as to the other issues currently on appeal.  


FINDINGS OF FACT

1.  The appellant was stationed in Vietnam during the Vietnam 
Conflict and is therefore presumed to have been exposed to 
herbicides while there.  

2.  The evidence demonstrates a possibility that the 
appellant's peripheral neuropathy is related to his exposure 
to herbicides in Vietnam.  

3.  There is no competent medical evidence of a current 
nicotine dependence disorder.  

4.  There is no competent evidence of a pulmonary disorder in 
service, or of a nexus between the appellant's current 
chronic obstructive pulmonary disease and inservice disease 
or injury.  

5.  There is no competent evidence of hypertension in service 
or within the first year after service, or of a nexus between 
the appellant's current hypertension and inservice disease or 
injury.  



CONCLUSIONS OF LAW

1.  The appellant has submitted a well-grounded claim for 
service connection for peripheral neuropathy.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for nicotine dependence.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for a pulmonary disorder.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  

4.  The appellant has not submitted a well-grounded claim for 
service connection for hypertension.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and hypertension becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  
A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, 
well grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App 
439 (1995), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  
Moreover, to establish a well-grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  


I.  Peripheral Neuropathy

The appellant claims that he has peripheral neuropathy that 
is related to Agent Orange exposure in Vietnam.  The Board 
finds that this claim for service connection for peripheral 
neuropathy is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) because the claim is plausible in that 
there is positive competent evidence that he was exposed to 
herbicides, evidence that he has peripheral neuropathy, and a 
VA physician has suggested that exposure to Agent Orange is a 
possible causative factor/ etiology.  

II.  Nicotine Dependence, a Pulmonary Disorder, and 
Hypertension

The appellant asserts that he began smoking during service 
and that, consequently, he developed nicotine dependence, 
which, in turn, resulted in the development of pulmonary and 
hypertension disorders.  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for nicotine dependence, a pulmonary disorder, and 
hypertension.  The first element required to show a well-
grounded claim is not met with regard to the claim for 
service connection for nicotine dependence because there is 
no competent medical evidence of record that identifies the 
appellant as currently having a nicotine dependence disorder.  
While the first element of Caluza is satisfied with regard to 
the claims pertaining to service connection for a pulmonary 
disorder and hypertension because an October 1996 VA 
outpatient record includes an assessment of possible early 
chronic obstructive pulmonary disease, a February 1997 VA 
outpatient record notes a history of early chronic 
obstructive pulmonary disease, and April 1997 VA outpatient 
record shows a diagnosis of hypertension and indicates that 
pulmonary function tests revealed mild airways obstruction, 
these claims fail to met the other elements for a well-
grounded claim.  

The second element of Caluza is not met because the service 
medical records show no complaint or finding of pulmonary 
disorder or hypertension.  Nor is hypertension shown to have 
been manifested within the first year after service; rather, 
the medical evidence shows that the earliest clinical finding 
of high blood pressure was in 1982.  The third element of 
Caluza is also not met because the appellant fails to show 
the required nexus between his current pulmonary disability 
and hypertension and any injury or disease in service.  There 
is no medical evidence establishing a link of the appellant's 
pulmonary disorder and hypertension to his active military 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Franko v. Brown, 4 Vet. App. 502, 505 (1993).  The 
appellant's claims of entitlement to service connection for a 
pulmonary disorder and hypertension as secondary to nicotine 
dependence, under the provisions of 38 C.F.R. § 3.310(a), 
must fail because nicotine dependence is not service 
connected.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his nicotine dependence, pulmonary 
problems, and hypertension, the record does not show that he 
is a medical professional, with the training and expertise to 
provide clinical findings regarding a diagnosis of a nicotine 
dependence disorder or regarding an etiological relationship 
of his pulmonary disability and hypertension to service.  
Consequently, his lay statements, while credible with regard 
to his subjective complaints and history, are not competent 
evidence for the purpose of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for nicotine 
dependence, a pulmonary disorder, and hypertension are 
plausible or otherwise well grounded.  Therefore, they must 
be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
November 1997.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific evidence 
that, if submitted, could make these claims well grounded.  


ORDER

The claim of entitlement to service connection for peripheral 
neuropathy is well grounded.  

The claims for service connection for nicotine dependence, a 
pulmonary disorder, and hypertension are denied.


REMAND

Service medical records show no complaint or finding of 
peripheral neuropathy, nor is the disorder shown to have been 
manifested to a compensable degree within one year after the 
appellant was last exposed to herbicides in Vietnam, which 
would have been no later than June 1967, or within one year 
of service discharge.  Rather, the medical evidence of record 
shows diagnosis and treatment for polyneuropathy in the 
1990's, many years after service.  Moreover, the medical 
evidence of record does not demonstrate that either acute nor 
subacute peripheral neuropathy has ever been diagnosed.  A 
December 1996 VA outpatient record notes that the appellant 
gave a history of longstanding neuropathy with symptoms 
beginning in the 1970's, and the physician reported that the 
appellant had axonal demyelinating neuropathy that was slowly 
progressive, beginning approximately five years after Agent 
Orange exposure, and that there was no obvious other 
etiology.  The appellant's spouse indicated in a July 1997 
statement that she had begun to notice the appellant with a 
limp and walking stiff-leggedly in the early 1970's.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by obtaining additional medical 
evidence.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
the absence of a medical opinion that provides a definite 
opinion as to the etiology of the appellant's axonal 
demyelinating neuropathy, the Board believes that an 
additional opinion as to the cause of the appellant's 
neuropathy is necessary before the issue of service 
connection for the disease can be adjudicated.  Therefore, in 
order to obtain additional medical evidence and to insure 
that the appellant receives his procedural due process rights 
and fair process rights, the Board finds that the claim must 
be remanded for the following action:  

1.  The RO should arrange for a specialist in 
neurological diseases (if possible, otherwise 
any internist) to review the claims file for 
the purpose of determining the etiology of the 
appellant's axonal demyelinating neuropathy.  
The examiner should be requested to express an 
opinion as to whether it is as likely as not 
that the appellant's axonal demyelinating 
neuropathy had its origin in service or is 
related to his exposure to Agent Orange in 
Vietnam.  The examiner should provide complete 
rationale for all conclusions reached. 

2.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

